Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-19-00070-CV

                         Yolanda H. MONTOYA and Daniel Lopez,
                                      Appellants

                                              v.

                                 Rosemary H. GUTIERREZ,
                                         Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI07335
                         Honorable Karen H. Pozza, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and REMANDED for further proceedings consistent with this opinion. Costs of the
appeal are taxed against Appellee Rosemary H. Gutierrez.

       SIGNED October 30, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice